The record proper in this case appears regular in all things.
In the transcript before us there appears a purported bill of exceptions. But it cannot be considered, for the reason that it has never been "authenticated by the signature of the judge presiding at the trial [or otherwise], as the statute requires." Sharpe v. Hughes et al., 202 Ala. 510, *Page 167 80 So. 798; Code 1923, § 6432 et seq.; Hendrix v. State,25 Ala. App. 296, 145 So. 501; Young v. State, 24 Ala. App. 240,133 So. 750. The fact that the intended bill of exceptions bears the indorsement that it was presented to the trial judge cannot be considered an "authentication." Ib.
The judgment is affirmed.
Affirmed.